PER CURIAM.
Whereas, the opinion and judgment of this court was entered on the 9th day of June, 1960, 121 So.2d 186, affirming the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed September 20, 1961, 133 So.2d 297, quashed this court’s judgment of affirmance; and
Whereas, by the mandate of the Supreme Court of Florida, dated October 17, 1961, now lodged in this court, the cause was remanded with directions to enter a judgment consistent with the said judgment and opinion of the Supreme Court of Florida;
Therefore, it is ordered that the mandate of this court, issued in this cause on June 30, 1960, is withdrawn, the judgment of this court filed June 9, 1960, is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the judgment of the circuit court appealed from in this cause is reversed and the cause is remanded for new trial. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).